      Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 1 of 15




               IN THE UNITED STATES DISTRCIT COURT OF KANSAS

STEVEN E. WRIGHT                                     )
     2201 E. Macarthur #H-1                          )
     Wichita, KS 67216                               )
           Plaintiff,                                )
                                                     )
v.                                                   )       JURY TRIAL DEMANDED
                                                     )
AMBASSADOR PERSONNEL, INC.                           )
    406 S. Broad Street                              )
    Thomasville, GA 31792                            )
    Serve Registered Agent at:                       )
    112 SW 7th Street, Suite 3C                      )
    Topeka, KS 66603                                 )
                                                     )
And                                                  )
                                                     )
FLOWERS SPECIALTY FOODSERVICE                        )
    SALES, LLC                                       )
    1919 Flowers Circle                              )
    Thomasville, GA 31757                            )
    Serve Registered Agent at:                       )
    2900 SW Wanamaker Dr., Suite 204                 )
    Topeka, KS 66614                                 )
           Defendant.                                )

                                         COMPLAINT

       COMES NOW, Plaintiff, STEVEN WRIGHT (“Plaintiff or Wright”) by and through

counsel, and for his cause of action against AMBASSADOR PERSONNEL, INC. (“Ambassador”)

and FLOWERS SPECIALTY FOODSERVICE SALES, LLC (“Flowers”) (“collectively

Defendants”) on claims of discrimination. Plaintiff seeks compensatory and punitive damages

against Defendant states as follows:

            NATURE OF THE ACTION AND SUMMARY OF ALLEGATIONS

       1.      Plaintiff brings this action against Defendants for discriminatory, retaliatory, and

other unlawful conduct in employment pursuant to Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §1981 (Civil Rights Act of 1866), as amended ("§1981”) 42 U.S.C. 2000e et
       Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 2 of 15




seq. ("Title VIl"), 29 U.S.C. §§ 621 et seq. ("ADEA"), as result of Defendants: a) unlawful denial

of Mr. Wright employment opportunities based on his race; b) unlawfully denying Mr. Wright

employment opportunities based on his disability; c) retaliation for reporting wrongful conduct;

and d) engaging in other related unlawful acts, conduct, and practices. Mr. Wright also brings

claims for retaliatory discharge.

       2.      Mr. Wright was also subjected to a racially hostile work environment and disparate

treatment.

       3.      The acts, conduct, and practices which form the basis for this action have resulted

in Defendant discriminating against Mr. Wright on the basis of his disability and race with respect

to the terms, conditions, and privileges of his employment, and, the procedure or manner in which

Defendant have evaluated Mr. Wright's qualifications for continued employment opportunities has

resulted in prohibited disability and race discrimination.

       4.      The related acts, conduct and practices of Defendants are a violation of Title VIl, §

1981, and the ADA.

       5.      The unlawful conduct of Defendant, which deprived Mr. Wright of his employment

and directly resulted in the significant loss of financial compensation and other benefits which he

would. have earned and been entitled to.

       6.      Defendants’ decision to terminate Mr. Wright’s employment was pretext for

unlawful disability and race discrimination; and retaliation.

       7.      In violation of Title VII, and the ADA, Defendant has repeatedly and continuously

retaliated against Mr. Wright for engaging in protected activity, such as but not limited to, his

reporting unsafe conditions of the facility and a workplace injury to management.
       Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 3 of 15




       8.      The related acts, conduct and practices of Defendants are a violation of Title VII,

§1981, ADA and Kansas common law.

       9.      The unlawful conduct of Defendant, which deprived Mr. Wright of his employment

and directly resulted in the significant loss of financial compensation and other benefits which he

would. have earned and been entitled to but for the discrimination and retaliation alleged in this

complaint.

       10.     Defendants’ decision to terminate Mr. Wright employment was pretext for

unlawful discrimination and retaliation.

       11.     Defendants actions also are in violation of Kansas common law prohibiting

discharge or discrimination against any employee.

                                     Parties, Jurisdiction and Venue

       12.     STEVEN E. WRIGHT (“Mr. Wright or Plaintiff”) resides at 2201 E. Macarthur

#H-1, Wichita, Sedgwick County, Kansas. He is African American.

       13.     Mr. Wright was employed at AMBASSADOR PERSONNEL, located at 2118 w.

Harry St., Wichita, Sedgwick County, Kansas, a division or subsidiary of FLOWERS

SPECIALTY FOODSERVICE SALES, LLC (“Flowers”) whose headquarters are located in

Thomasville, Georgia. Defendants are national corporations with facilities located all over the

country, including in Wichita, Kansas. Therefore, Defendant has sufficient contacts with this state

for the Court to exercise personal jurisdiction in this matter.

       14.     At all times during Plaintiff’s employment, Defendants were an “employer” as

defined by § 1981, and the ADA.
       Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 4 of 15




       15.     At all times during Plaintiff’s employment, Defendants were an “employer” as

defined by the KAAD, specifically K.S.A. § 44-1112(d), because CCA employed four or more

persons in Kansas at all times during Plaintiff’s employment.

       16.     At all times during Plaintiff’s employment, Ambassador and Flowers was

Plaintiff’s employer for purposes of the common law of Kansas, and federal law because it

controlled all aspects of his employment.

       17.     Ambassador treated Plaintiff as an employee as it related to taxes, unemployment,

workers’ compensation, and compensation.

       18.     This Court has jurisdiction over the claims set out in this complaint under 28 U.S.C.

§1331 because Plaintiff’s claims under Section 1981, arise under federal law.

       19.     This Court has supplemental jurisdiction under 28 U.S.C. §1367 over Plaintiff’s

Kansas law claims because such claims form part of the same case or controversy under Article

III of the United States Constitution in that Plaintiff’s federal and state law claims derive from a

common nucleus of operative facts and they would ordinarily be expected to be tried in one judicial

proceeding.

       20.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.

       21.     Ambassador is subject to personal jurisdiction in Kansas because Ambassador’s

conducts substantial and ongoing business in Kansas, and, as alleged herein, committed unlawful

discriminatory acts and tortious conduct in Kansas.

       22.     Mr. Wright seeks recovery in excess of $75,000.00 for pecuniary and nonpecuniary

damages, including lost wages and benefits, out of pocket expenses, interest, mental and emotional

distress, and reasonable attorney's fees.
       Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 5 of 15




        23.     Plaintiff filed a charge of discrimination against Ambassador with the Equal

Employment Opportunity Commission ("EEOC") on January 7, 2018 regarding claims of race

discrimination as well as retaliation and other unlawful acts, conduct, and practices set forth within

those charges and arising out of and related to that therein are included with this Complaint.

        24.     Plaintiff received a Notice of Right to Sue from the EEOC with respect to said

charge on August 21, 2018; this action is brought within 90 days of the issuance of said Notice of

Right to Sue. (A copy of the right to sue letter is attached as Exhibit A).

        25.     Plaintiff has exhausted all his administrative remedies with the EEOC.

        26.     Plaintiff has fully complied with any and all prerequisites to jurisdiction in this

        Court under Section 1981, Title VII, the ADA, and related law.

                                    FACTUAL ALLEGATIONS

        27.     Mr. Wright began his employment with Ambassador in April 2010 as a full-time

employee.

        28.     Plaintiff was employed as a dock worker.

        29.     Plaintiff’s immediate supervisors were Mike Vogel and Guy Mauck, both

employees of Flower Foods.

        30.     Plaintiff was treated adversely by management for what he believed to be racial

discrimination.

        31.     Plaintiff reported the actions of management to the Vice-President of Flower.

        32.     Plaintiff over the years of his employment incurred numerous injuries due to the

rigors of his job duties.

        33.     Plaintiff asked another employee to assist him with lifting an object due to

Plaintiff’s inability to lift the object on his own.
        Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 6 of 15




         34.      Plaintiff had witnessed other white employees seeks help from other employees

during his employment and Plaintiff engaged in similar if not identical conduct as his white

coworkers.

         35.      On August 8, 2017, Mr. Wright was terminated.

                                         COUNT I-
    Prohibited Retaliation (in Violation of 42 U.S.C. §1981 (Civil Rights Act of 1866), as
                        amended ("§1981”) 42 U.S.C. 2000e et seq.)1

         COMES NOW, the Plaintiff, and for Count I of his cause of action for Retaliation pursuant

to 42 U.S.C. 1981 as amended ("§1981”) 42 U.S.C. 2000e et seq.) states:

         36.      Plaintiff hereby restates and incorporates by reference, every other paragraph set

forth in this Complaint as if fully set forth herein.

         37.      Mr. Wright engaged in protected activity by reporting discrimination, safety

concerns and workplace injuries.

         38.      Plaintiff raised a complaint of race discrimination and other unlawful conduct with

Defendants.

         39.      Defendants then finalized/ratified the termination of Plaintiff’s employment.

         40.      Defendant retaliated against Plaintiff by ignoring his complaint of discrimination

and finalizing and/or ratifying the termination of his employment.

         41.      Plaintiff’s protected activity in opposing discrimination was a motivating factor in

Defendant’s retaliation.

         42.      Defendants then opposed Plaintiff’s request for employment benefits as a further

act of retaliation.




1
  Count I was dismissed by this Court pursuant to its Order of Dismissal, Doc. 30 issued January 11, 2018, only to
the extent it applies to Title VII and all claims pursuant to §1981 remain intact.
          Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 7 of 15




          43.    Mr. Wright has suffered an adverse employment action as a consequence of his

engaging in protected activity.

          44.    There is a direct causal connection between Mr. Wright’s protected activity and the

adverse employment action.

          WHEREFORE, Plaintiff prays for the Court to find that Defendants have violated 42

U.S.C. 1981 and therefore, Plaintiff is entitled to recovery for pecuniary and nonpecuniary

damages, including lost wages and benefits, out of pocket expenses, interest, mental and emotional

distress, and reasonable attorney's fees; and that this Court makes such other orders as it may deem

just and proper in the circumstances.

                                        COUNT II-
 Prohibited Discrimination (in Violation of Title VII of the Civil Rights Act of 1964 (“Title
  VII”), as amended, 42 U.S.C. §1981 (Civil Rights Act of 1866), as amended ("§1981”) 42
                                   U.S.C. 2000e et seq.)2

          COMES NOW, the Plaintiff, and for Count II, of his cause of action for discrimination

states:

          45.    Plaintiff hereby restates and incorporates by reference, every other paragraph set

forth in this Complaint as if fully set forth herein.

          46.    Defendants subjected Mr. Wright to harassment and discrimination including

terminating his employment because of Mr. Wright’s race.

          WHEREFORE, Plaintiff prays for the Court to find that Defendants have violated 42

U.S.C. 1981 et seq. and therefore, Plaintiff is entitled to recovery for pecuniary and nonpecuniary

damages, including lost wages and benefits, out of pocket expenses, interest, mental and emotional

distress, and reasonable attorney's fees; and that this Court makes such other orders as it may deem

just and proper in the circumstances.
       Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 8 of 15




                                          COUNT III-
                    Retaliatory Discharge in violation of Kansas common law

        COMES NOW, the Plaintiff, and for Count III, of his cause of action for retaliatory

discharge states:

        47.     Plaintiff hereby restates and incorporates by reference, every other paragraph set

forth in this First Amended Complaint as if fully set forth herein.

        48.     Plaintiff engaged in protected activity by reporting safety issues and workplace

injuries to management.

        49.     Plaintiff acted in good faith when he reported the safety issues and his workplace

injuries to management.

        50.     Plaintiff’s conduct constituted protected activity because the public policy of

Kansas, as reflected by its statutes, states:

                The secretary of labor shall have power to enter any factory or mill,
        workshop, private works, public works or state agency or institution, mercantile
        establishment, laundry or any other place of business where labor is or is intended
        to be performed for any purpose, when the same are open or in operation, for the
        purpose of gathering facts and statistics such as are contemplated by this act, and
        to examine into the methods of protection from danger to employees and the
        sanitary conditions in and around such buildings and places and to keep a record
        thereof of such inspection.
                If it shall be found upon such investigation that the methods of operation
        are such as to be unnecessarily dangerous or injurious to the persons employed or
        residing therein, or that any other condition which is within the control of the
        owner, proprietor, agent, administrator or lessee of any such building,
        establishment or place to be found to be dangerous or injurious to any persons
        employed therein or to any other person or persons, the secretary or the authorized
        agent of the secretary after making such inspection shall notify in writing the owner,
        proprietor, agent, administrator or lessee of such building, establishment, or place.
        Such notification may also include an order that requires the provisions of such
        safeguards or safety devices or the making of such alterations or additions or
        changes in methods of operation or the taking of any other measures the secretary
        may deem appropriate and necessary for the safety and protection of the employees
        or other persons endangered by such conditions and the amount of time granted by
        the secretary for making any such alterations, additions, changes or taking such
        other methods as required. Such amount of time shall not exceed 60 days after
       Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 9 of 15




        service of the notice and the order unless an extension thereof is requested for good
        cause shown by the person named in the order, and such extension is granted by the
        secretary. K.S.A. § 44-636(a).

                a. A reasonable person would conclude the conduct of Plaintiff reporting
                   injuries under K.S.A. § 44-615 falls within his rights under Kansas law.

                b. By regulating safety and protection of employees in the workplace
                   under K.S.A. § 44-636(a), it is reasonable to believe that this statute is
                   designed to protect the health welfare, and safety of the general
                   population in Kansas.

        51.     Kansas law also prohibits discharge or discrimination based on reporting such

issues and states that is it unlawful for:

        any person, firm or corporation to discharge any employee or to discriminate in any
        way against any employee because of the fact that any such employee may testify
        as a witness before the secretary of labor, or shall sign any complaint or shall be in
        any way instrumental in bringing to the attention of the secretary of labor any matter
        of controversy between employers and employees as provided herein. K.S.A. § 44-
        615.

        52.     Plaintiff’s act of reporting safety and other workplace issues caused or motivated

Defendants to terminate his employment.

        53.     The termination of his employment caused Plaintiff to suffer damages including

emotional distress, frustration, humiliation, past and future lost wages, and lost benefits.

        54.     Defendants acted intentionally, maliciously, willfully, or with a reckless disregard

for Plaintiff’s rights and the rights of others in firing Plaintiff, making Defendants liable for

punitive damages.

        55.     The actions and conduct set forth herein were outrageous and showed evil motive

or reckless indifference or conscious disregard for the rights of Plaintiff and others, and therefore

Plaintiff is entitled to punitive damages from Defendants, to punish Defendants and to deter

Defendants and others from similar conduct.
      Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 10 of 15




          WHEREFORE, Plaintiff requests a judgment in his favor against Defendants on Count III

of his Complaint, which shall include compensatory and punitive damages, pre-judgment and post

judgment interest as provided by law, costs expended, and other relief as this Court deems just,

proper and equitable.

                                         COUNT IV
                 Prohibited Race Discrimination in Violation of 42 U.S.C. §1981

          COMES NOW Plaintiff and for Count VI of his Complaint, his cause of action for

prohibited Race Discrimination (in Violation of 42 U.S.C. §1981 (Civil Rights Act of 1866), as

amended ("§1981”) 42 U.S.C. 2000e et seq.) against Defendants alleges and states as follows:

          56.    Plaintiff hereby restates and incorporates by reference, every other paragraph set

forth in this First Amended Complaint as if fully set forth herein.

          57.    Plaintiff is an African American/black male citizen of the United States.

          58.    During the course and scope of Plaintiff’s employment, Defendants’

representatives, agents and employees, acting within the course and scope of their employment,

engaged in a pattern of practice of intentional discrimination against Plaintiff based on his race.

          59.    Despite having no legitimate disciplinary concerns or other performance

deficiencies, Defendants terminated Plaintiff’s employment on or about August 8, 2017.

          60.    Plaintiff was hired into and maintained a position in which he was qualified for.

          61.    Defendant through its representatives, agents and employees engaged in these

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected

rights.

          62.    Plaintiff was not treated equally with regard to Defendant’s application of its

workplace policies.

          63.    Defendant’s application of its workplace policies in regard to Plaintiff and its
      Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 11 of 15




termination of Plaintiff were intentional acts of discrimination based on Plaintiff’s race.

       64.     Plaintiff raised a complaint of discrimination with Defendant.

       65.     Defendant then finalized/ratified the termination of Plaintiff’s employment.

       66.     Management level employees acting within the course and scope of their

employment engaged in intentional discrimination against Plaintiff based on his race.

       67.     Plaintiff’s race was a motivating factor in Defendant’s discrimination against him.

       68.      The actions and conduct set forth herein were outrageous and showed evil motive

or reckless indifference or conscious disregard for the rights of Plaintiff and others, and therefore

Plaintiff is entitled to punitive damages from Defendant to punish Defendant and to deter it and

others from like conduct.

       69.     As a direct and proximate cause of the actions and conduct set forth herein, Plaintiff

has suffered and will continue to suffer damages including lost wages and emotional distress.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count IV of his

Complaint, for a finding that he has been subjected to unlawful discrimination as prohibited by 42

U.S.C. §1981 as amended ("§1981”) 42 U.S.C. 2000e et seq.); for an award of compensatory and

punitive damages; equitable relief; for his costs expended; for his reasonable attorneys’ fees and

expert’s fees; and for such other relief as this Court deems just and proper.


                                          COUNT V
              Violation of 42 U.S.C. §1981 – Racially Hostile Work Environment
       COMES NOW Plaintiff and for Count V of his Complaint, his cause of action for

prohibited Race Discrimination and Harassment (in Violation of 42 U.S.C. §1981 (Civil Rights

Act of 1866), as amended ("§1981”) 42 U.S.C. 2000e et seq.) against Defendants alleges and states

as follows:
      Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 12 of 15




        70.     Plaintiff hereby restates and incorporates by reference, every other paragraph set

forth in this Complaint as if fully set forth herein.

        71.     During the course and scope of Plaintiff’s employment, Defendants’

representatives acting within the course and scope of their employment, engaged in a pattern and

practice of intentional discrimination and harassment of Plaintiff based on his race, in violation of

42 U.S.C. §1981.

        72.     The harassment and discrimination had the purpose and effect of unreasonably

interfering with Plaintiff’s work performance thereby creating an intimidating, hostile and

offensive working environment.

        73.     The actions and conduct of Defendants’ representatives acting within the course

and scope of employment created an intimidating, hostile and offensive working environment and

thereby detrimentally affected Plaintiff.

        74.     The conduct as described herein would have offended a reasonable person of the

same race in Plaintiff’s position.

        75.     Management level employees knew or should have known of the racial

discrimination and harassment described herein but failed to take appropriate action to address the

discrimination and further failed to implement effective and appropriate procedures to stop and

remedy the racial discrimination and harassment.

        76.     By failing to conduct a prompt investigation of Plaintiff’s allegations of race

discrimination, Defendant exacerbated the discriminatory and hostile work environment to which

Plaintiff was subjected.
      Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 13 of 15




       77.      Plaintiff reasonably believes that evidence will show that the working conditions

he was subjected to were sufficiently severe or pervasive under the law and that such conditions

altered his job conditions.

       78.      Defendant through its agents and employees engaged in these discriminatory

practices with malice or reckless indifference to Plaintiff’s federally protected rights.

       79.      The actions and conduct set forth herein were outrageous and showed evil motive

or reckless indifference or conscious disregard for the rights of Plaintiff and others, and therefore

Plaintiff is entitled to punitive damages from Defendant, to punish Defendant and to deter

Defendant and others from like conduct.

       80.      As a direct and proximate cause of the actions and conduct set forth herein, Plaintiff

has suffered and will continue to suffer damages, including lost wages and emotional distress.


       WHEREFORE, Plaintiff prays for judgment against Defendants on Count V of his

Complaint, for a finding that he has been subjected to unlawful discrimination and harassment

provided by 42 U.S.C. §1981 as amended ("§1981”) 42 U.S.C. 2000e et seq.) for an award of

compensatory and punitive damages; equitable relief; for his costs expended; for his reasonable

attorneys’ fees and expert fees; and for such other relief as this Court deems just and proper.

                                             COUNT VI-
             Prohibited Discrimination (in Violation of the Americans with Disabilities Act
                      of 1990 ("ADA"), as Amended, 42 U.S.C. 12101 et seq.)

       COMES NOW, the Plaintiff, and for Count VI. of his cause of action for discrimination

pursuant to 42 U.S.C. 12101 et seq. states:

       81.      Plaintiff hereby restates and incorporates by reference, repeats and re-alleges each

and every allegation contained in every other Paragraph as if fully set forth herein this Paragraph.

       82.      Mr. Wright is a disabled person as defined by the ADA.
      Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 14 of 15




       83.     Mr. Wright is and was qualified, with or without reasonable accommodation, to

perform the essential functions of his job.

       84.     The ADA imposes on employers an absolute duty to determine whether or not they

can accommodate an employee's disability. Absent that consideration, the law has been violated.

       85.     Moreover, after engaging in the required interactive process, the employer can only

deny a request: 1) if it imposes an undue hardship; or 2) if the employee cannot perform the

essential functions of the job with or without the accommodation. Swope has not demonstrated

nor made an effort to prove that either of these is reasons is why they chose to terminate Mr.

Wright's employment.

       86.     The ADA does not permit an employer to refuse to consider an employee's

disability or to provide an accommodation for such simply because the employee performs the

essential functions of the job at issue without an accommodation.

       87.     Defendants discriminated against Mr. Wright because of his disability.

       88.     As a result of the unlawful acts and conduct of Defendants, as described in part

herein, Plaintiff has suffered pecuniary and non-pecuniary damages, including lost wages and

benefits, out of pocket expenses, interest, mental and emotional distress, and reasonable attorney's

fees, (the exact amount of which will be determined at trial).

       WHEREFORE, Plaintiff prays for the Court to find that Respondent has violated 42

       U.S.C. 12101 et seq. and therefore, Plaintiff is entitled to recovery for pecuniary and

nonpecuniary damages, including lost wages and benefits, out of pocket expenses, interest, mental

and emotional distress, and reasonable attorney's fees; and that this Court makes such other orders

as it may deem just and proper in the circumstances.

                                        JURY DEMAND
      Case 6:18-cv-01320-JTM-JPO Document 1 Filed 11/19/18 Page 15 of 15




Plaintiff, Mr. Wright requests a trial by jury on issues triable by jury.

                                                       RESPECTFULLY SUBMITTED,

                                                       /s/Gerald Gray II
                                                       Gerald Gray II, #26749
                                                       G. GRAY LAW, LLC
                                                       104 W. 9TH STREET, SUITE 401
                                                       KANSAS CITY, MO 64105
                                                       (O) 816-888-3145
                                                       (F) 816-817-4683
                                                       ggraylaw@outlook.com

                                                       ATTORNEY FOR PLAINTIFF
